Title: From Alexander Hamilton to James McHenry, 12 March 1800
From: Hamilton, Alexander
To: McHenry, James

NY. March 12th. 1800
Sir
Colonel Smith states to me that Captain White, of the eleventh regiment, has acted as Judge Advocate of all the General Courts Martial which have been held since the second of November, at Union Camp, and enquires whether he is entitled to any thing for the performance of this duty. The subject of compensation to persons acting as Judge Advocates has been heretofore matter of correspondence between us. No definitive rule has yet been established. This circumstance creates embarrassment to me as applications are frequently made on the subject. I hear, every now and then, of allowances to persons for services in this way at the War Department. This creates expectations, and renders it very desirable that some general rules should be laid down. The present case appears to me to resemble that of Lieutenant Campbell Smith. This officer was appointed in General orders to act as Judge Advocate to the western army, and received a quantum for his services. Captain White has been appointed in the same way by the commandant of the Union Brigade, and has, of course, an equal claim to compensation.
S of War

 